UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 27, 2010 WEST COAST BANCORP (Exact name of registrant as specified in its charter) Oregon 0-10997 93-0810577 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 5335 Meadows Road, Suite 201, Lake Oswego, Oregon (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (503) 684-0884 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions ( see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On June 27, 2010, West Coast Bancorp (the "Company") presented at the Keefe, Bruyette & Woods Community Bank Investor Conference held Tuesday, July 27, 2010 to Wednesday, July 28, 2010. The Companys presentation at such conference is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item9.01. Financial Statements and Exhibits (d) Exhibits. The following exhibits are being filed herewith: ExhibitNo. Description Presentation dated July 27, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST COAST BANCORP Date: July 27, 2010 By: /s/ Richard R. Rasmussen Name: Richard R. Rasmussen Title: Executive Vice President, General Counsel and Secretary EXHIBIT INDEX ExhibitNo. Description Presentation dated July 27, 2010
